Citation Nr: 0804187	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of service connection for multiple 
sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In May 2007, the veteran testified before the 
undersigned at a Board videoconference hearing.  A transcript 
of that hearing has been incorporated into the claims file.  

This case was previously before the Board in April 2006 when 
it was referred to the Veterans Health Administration (VHA) 
for a medical expert opinion. An opinion was obtained in 
October 2007 and a copy of this opinion was sent to the 
appellant and his representative in November 2007.  38 C.F.R. 
§ 20.903(a) (2007).


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO granted service 
connection for multiple sclerosis.

2.  In a September 2003 rating decision, the RO proposed to 
sever service connection for multiple sclerosis. 

3.  In April 2004, the RO severed service connection for 
multiple sclerosis.

4.  The grant of service connection for multiple sclerosis 
was not clearly and unmistakably erroneous.




CONCLUSION OF LAW

Severance of service connection for multiple sclerosis was 
not proper, and restoration of service connection for this 
disability is warranted.  38 U.S.C.A. §§ 1131, 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 
3.105(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

However, the Board need not consider the question of VCAA 
compliance since there is no detriment to the veteran as a 
result of any VCAA deficiencies in view of the fact that the 
full benefit sought by the veteran as to the issue is being 
granted by this decision of the Board.  The RO will have the 
opportunity to address the issue of the appropriate effective 
date of the award at the time it implements the Board's 
decision.  See Dingess, supra.  At this time, any defect is 
harmless error.   



II.  Analysis

Facts

The veteran's service medical records are devoid of any 
complaints or diagnoses of MS.

In August 1999, the veteran filed an initial claim of 
entitlement to service connection for MS.  The RO denied this 
claim in January 2000.

On file is a private medical record from neurologist Donald 
L. Wamsley, M.D., dated in December 1999, stating that the 
veteran carried a definitive diagnosis of MS.

In January 2000, the veteran filed another claim of 
entitlement to service connection for MS.

In a report dated in January 2000, Dr. Wamsley again stated 
that the veteran carried a definitive diagnosis of MS.  He 
said her history dated all the way back to 1988 when she had 
an episode where she was unable to speak for a couple of 
days.  He also reported that in 1994 the veteran began having 
off and on leg numbness.  He noted that it often took several 
years to make a diagnosis of MS.  

In March 2000, the veteran was diagnosed by a VA general 
examiner as having MS.

In April 2000, the veteran underwent a VA neurological 
examination.  The examiner diagnosed the veteran as having 
probable MS, and opined that that it was at least as likely 
as not that the veteran's symptoms of MS presented themselves 
during the course of a work-up in 1991 and 1992.  

In a June 2000 rating decision, the RO granted service 
connection for weakness of the right arm, due to MS, weakness 
of the right leg, due to MS, and weakness of the left leg, 
due to MS.  

Records show that in June 2000, the veteran was awarded 
disability benefits from the Social Security Administration, 
effective in July 1991, due to a primary diagnosis of 
affective disorders and a secondary diagnosis of MS.

On file is a December 2000 consult report from a VA 
neurologist stating there were several aspects of the case 
that prevented him from making a diagnosis of MS.  He 
described these aspects as including the prominence of the 
veteran's cognitive symptoms as well as language difficulties 
which were not indicative of an early diagnosis of MS, the 
unavailability of diagnostic testing, and neurological 
examination findings which did not show any consistent 
objective findings.  

The claims file contains numerous brain magnetic resonance 
imaging (MRI) reports, some of which suggest a diagnosis of 
MS.  Such reports include a May 2001 report showing scattered 
areas of white matter and noting that MS or other 
demyelinating process should be considered.  

A 20 page VA neurological report, dated in October 2002, 
contains the examiner's diagnostic impression, with 
supporting rationale, that the veteran did not have MS and 
never met the criteria for the disease.

There is also a VA neurological consult note dated in 
November 2002 stating that there was no definite clinical or 
lab evidence of MS and the only objective data possibly 
suggesting MS had been the MRI's showing white matter changes 
which were only suggestive of MS.  This examiner stated that 
in the nearly two years he had followed the veteran, the 
veteran had not experienced any objective exacerbations and 
his neurological exam had remained normal.

A March 2005 MRI report shows "white matter changes which 
can be consistent with the clinical diagnosis of MS."  

In March 2004, a VA examiner opined that it was less likely 
than not that the veteran had MS and that it was more likely 
that his complaints were related to his psychiatric and 
personality disorders.

Additional statements from the veteran's private neurologist, 
Donald L. Wamsley, M.D., are on file in which Dr. Wamsley 
reiterates that the veteran definitively has MS.  He also 
states that the veteran's neurological symptoms from as early 
as 1988, as well MRI findings, are consistent with this 
diagnosis.  He further notes that the veteran's diagnosis of 
optic neuritis in 2003 is consistent with MS.  

The claims file also contains various VA outpatient and 
examination reports reflecting diagnoses of possible multiple 
sclerosis.

In July 2007, Michael J. Valle, M.D., submitted a "To Whom 
It May Concern" letter stating that the veteran's original 
diagnosis of multiple sclerosis dated back to 1997, but 
abnormal imaging dated back to 1993.  He opined that based on 
the data before him, the veteran had "relapsing remitting 
multiple sclerosis" and no etiology had been identified.  

In October 2007, the Board referred the case out for a VA 
medical specialist opinion.  After reviewing the veteran's 
claims file in detail and reporting his medical history, the 
VA specialist concluded that it was at least as likely as not 
that the veteran did suffer from multiple sclerosis.  He also 
noted that the superimposed psychiatric diagnosis added to 
the complexity of the veteran's evaluation.  He went on to 
state that the veteran did not have to meet all the criteria, 
clinical/laboratory, in order to make the diagnosis and that 
he had a "stronger case than not of any underlying diagnosis 
of multiple sclerosis."

Law and Discussion

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra. 

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE in a final 
decision under section 3.105(a) and a determination as to 
whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Upon review, in regard to the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the severance, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Multiple sclerosis may be presumed to have been incurred in 
service if manifested to a degree of ten percent or more 
within seven years of the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.  In 
addition, service connection may be established where it is 
shown that the disability for which the claim is made was 
chronically worsened due to service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, when the RO granted service connection for MS 
in June 2000 manifested by weakness of the right arm and 
right and left legs, the only medical evidence in the claims 
file supported the veteran's claim.  Specifically, there were 
Dr. Wamsley's December 1999 and January 2000 reports stating 
that the veteran had a definitive diagnosis of multiple 
sclerosis dating back to 1988, as well as VA examination 
reports in March 2000 and April 2000 diagnosing the veteran 
as having MS or probable MS.  However, following a subsequent 
VA examination report in October 2002, in where the examiner 
opined that the veteran did not have multiple sclerosis, the 
RO proposed to sever service connection on the basis of a 
change in diagnosis.  That is, the RO found that the veteran 
did not have multiple sclerosis and therefore the various 
symptoms that he was granted service connection for as a 
result of MS, to include right arm and right and left leg 
weakness, were granted in error and must be severed.  

As a starting point, the RO's conclusion that it was clear 
and unmistakable error to grant service connection for 
various symptoms manifested by MS based on one VA examiner's 
opinion that the veteran did not have MS, when there were 
several other medical opinions supporting this diagnosis, is 
certainly debatable.  That is, the evidence does not show 
that it was the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To the 
contrary, reasonable minds certainly could differ as to the 
outcome.  Put another way, the fact that the record at the 
time of severance contained both positive and negative 
evidence regarding the diagnosis of multiple sclerosis, could 
have compelled the conclusion that the veteran did have MS 
and that the grant of service connection for weakness of the 
right arm and right and left legs due to MS remain intact.  
This is especially so when considering the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107(b) (when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  

Moreover, it is important to reiterate that in determining an 
issue like the one at hand that all of the evidence of record 
be considered.  See Daniels v. Gober, 10 Vet. App. 474, 478 
(1997).  This includes subsequently acquired evidence, 
including the VA specialist's October 2007 opinion, based on 
a thorough review of the evidence in the claims file, that it 
was at least as likely as not that the veteran did suffer 
from multiple sclerosis.  This specialist went on to explain 
that the veteran did not have to meet all the criteria, 
clinical/laboratory, in order to make the diagnosis of 
multiple sclerosis and that the veteran had a "stronger case 
than not of an underlying diagnosis of multiple sclerosis."  

Thus, while some doubt has been raised by the evidence as to 
whether the veteran actually has MS, the Board simply cannot 
conclude without debate that the June 2000 decision would 
have been manifestly different but for an error of fact or 
law.  That is, that the grant of service connection for MS 
was clearly and unmistakably erroneous.  Consequently, as 
severance was not proper, restoration of service connection 
for multiple sclerosis is warranted.


ORDER

Service connection for multiple sclerosis is restored.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


